COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                              NO. 02-18-00060-CV


SHEIK TEHUTI                                                        APPELLANT

                                        V.

MICHAEL R. CAMPBELL,                                                  APPELLEE
PERSONALLY, AND D/B/A
CONSTABLE OF PCT 8, AND 2017-
00659-1


                                    ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2018-000778-1

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On June 21, 2018, we notified appellant that his brief had not been filed as

required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated that we could dismiss the appeal for want of prosecution

unless appellant filed with the court within ten days an appellant’s brief and a
      1
      See Tex. R. App. P. 47.4.
motion reasonably explaining the failure to file an appellant’s brief and the need

for an extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). We have not

received any response.

      Because appellant has failed to file a brief after having been given an

opportunity to provide a reasonable explanation for the failure, we dismiss the

appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                   PER CURIAM

PANEL: MEIER, GABRIEL, and KERR, JJ.

DELIVERED: July 26, 2018




                                    2